—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.)* rendered June 21, 1994, convicting him of criminally negligent homicide, assault in the third degree, criminal impersonation in the second degree, and aggravated unlicensed operation of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he committed assault in the first degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence. Rosenblatt, J. P., Pizzuto, Altman and Hart, JJ., concur.